Citation Nr: 0508388	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-09 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1960 and from January 1961 to September 1971.  He died in 
September 1999.  The appellant is advancing her claim as the 
veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  By rating decision dated in February 2002, the RO granted 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.

2.  On April 3, 2002, prior to the promulgation of a decision 
in the appeal, the appellant effectively withdrew her appeal. 


CONCLUSION OF LAW

There remain no allegations of errors of fact or law for 
appellate consideration.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The appellant appealed the issues of entitlement to DIC and 
service connection for the veteran's cause of death.  By a 
February 2002 rating decision, the VA granted the appellant 
entitlement to DIC based upon total disability because of 
service-connected disabilities for 10 years or more.  This 
grant of entitlement to DIC constituted a full grant of the 
benefit sought as to that issue and also effectively rendered 
moot the claim of entitlement to DIC based on the cause of 
the veteran's death.  The Board also notes that subsequent to 
the February 2002 decision the appellant through her 
representative indicated in an April 3, 2002 letter that she 
no longer wanted to continue her appeal.  

In closing, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations 
set forth certain notice and assistance provisions.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  However, the Board finds that 
VCAA is not applicable in the instant case.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


